183 F.2d 67
TAYLORv.SQUIER et al.
No. Misc. 177.
United States Court of Appeals Ninth Circuit
June 21, 1950.

Earl W. Taylor, in pro per.
No other appearances were entered.
Before DENMAN, Chief Judge, and MATHEWS and HEALY, Circuit Judges.
PER CURIAM.


1
Congress has not given to a federal court of appeals jurisdiction to consider an application for a writ of habeas corpus. 28 U.S.C.A. § 2241. Nor has it given that court the power to allow appeals from judgments denying an application for a writ of habeas corpus. Such appeals are taken by filing a notice of appeal in the district court in which the adverse judgment is rendered. Federal Rules of Civil Procedure 73(a).


2
The application for the writ of habeas corpus is dismissed. The petition to allow an appeal is also dismissed.